soniagalindoofferlett_image1.jpg [soniagalindoofferlett_image1.jpg]


Exhibit 10.3
June 5, 2019


Sonia Galindo


Dear Sonia,


On behalf of FLIR Systems, Inc. (“FLIR” or the “Company”), it is a pleasure to
offer you the position of Senior Vice President, General Counsel, Secretary,
Chief Ethics and Compliance Officer reporting to the Chief Executive Officer,
Jim Cannon. In this position, you will be classified as an exempt employee. This
offer consists of:


Salary: A starting bi-weekly base salary of $17,307.69 based on a full-time
schedule. This amount is equivalent to an annualized base salary of $450,000.00.


Auto Allowance: You will receive a bi-weekly 692.31 auto
allowance($1,500/monthly)
 
Signing Bonus: You will receive a one-time signing bonus of $200,000.00 payable
within one month of your start date with FLIR. In the event that you voluntarily
terminate your employment before completing one years of service with the
Company, you agree to repay your signing bonus in full.


Annual Incentive Bonus: You are eligible to participate in FLIR’s annual
company-wide bonus program starting on your hire date and pro-rated for fiscal
year 2019. Your bonus target is 65% of your base salary. This discretionary
program is based on FLIR’s performance and your individual contribution to that
performance. Termination of employment from the Company either on a voluntary or
involuntary basis prior to bonus payment nullifies participation in this
discretionary bonus program with the exceptions of termination following a
“Change of Control”, or termination without “Cause” or for “Good Reason” as
defined in the policies as approved by the Compensation Committee of the Board.


Equity: Subject to approval by the Compensation Committee of FLIR’s Board of
Directors, you will receive an equity award with an estimated value on the date
of grant of $2,210,000. On the date of grant, the estimated grant value will be
converted into $1,105,000.00 estimated value in shares of FLIR restricted stock
units (RSUs) and $1,105,000.00 estimated value in Performance Shares Units
(PRSUs) which will be governed by the terms of a grant agreement and FLIR’s 2011
Stock Incentive Plan. Your share grant will be issued at the next regularly
scheduled Compensation Committee Meeting following your start your employment
with FLIR provided you remain employed by FLIR through the date of grant. Your
RSU grant will vest 1/3 on the anniversary of the date of grant, 1/3 on the
second anniversary of the date of grant and the last 1/3 on the third
anniversary of the date of grant, subject to your continued employment through
the vesting date. Your PRSU grant will vest on the third anniversary of the date
of grant, subject to the performance conditions and your continued employment
through the vesting date.


Your position also qualifies you for participation in our annual LTIP program
with a target value of 150% of your base salary subject to approval by the
Compensation Committee. Your first participation in this program will be in
2020.


Non-Change of Control Separation: On your hire date, subject to change and upon
adoption of policies applicable to executive officers as well as signing
applicable restrictive covenants, in the event that your employment is
involuntarily terminated without “Cause” or for “Good Reason” as defined in the
policies


soniagalindoofferlett_image2.jpg [soniagalindoofferlett_image2.jpg]

--------------------------------------------------------------------------------

soniagalindoofferlett_image1.jpg [soniagalindoofferlett_image1.jpg]


as approved by the Compensation Committee of the Board, you will be entitled to
(a) a lump sum payment equal to 100% of your base salary,(b) 100% of your target
bonus, (c) full vesting acceleration of any unvested time-based outstanding
equity awards and performance- based equity awards which only depend on
additional service for vesting, and (d) a lump sum payment equal to 12 months
for continuation of health benefits.


Change of Control Agreement: On your hire date, subject to change and upon
adoption of policies applicable to executive officers as well as signing
applicable restrictive covenants, in the event that your employment is
involuntarily terminated by the Company in connection with a “Change of Control”
as defined in the policies as approved by the Compensation Committee of the
Board, you will be entitled to (a) a lump sum payment equal to 200% of your base
salary,(b) 200% of your target bonus, (c) immediate vesting of any unvested
equity awards, (d) a lump sum payment equal to 18 months for continuation of
health benefits.


Benefits: FLIR provides a comprehensive healthcare package, a 401(k) plan, an
educational assistance program, life & disability insurance and many other
benefits. Your life & disability insurance benefits will be effective on your
first day of employment and your health benefits will become effective the first
day of the month following your date of hire.


You will also receive company paid life insurance which at this time is three
times your annual base salary (up to a maximum of $1,300,000). This amount is
subject to change from time to time as benefits are renewed annually.


You will receive more information about the FLIR benefits program upon your
arrival.


FLIR has an Automatic Enrollment feature as part of our 401(k) Savings Plan.
This means that upon completion of your 60th day as a FLIR employee, FLIR will
automatically begin deducting 5% from your paychecks and deposit those funds
into a Fidelity 401(k) Account in your name. If you do not wish to participate
in the Plan or want to increase or decrease your deduction percentage, you will
need to contact Fidelity directly before your 60th day with FLIR. Fidelity
contact information will be provided to you at your Benefits Orientation within
one week of your start date.


Please recognize that this offer letter is not a contract of employment for any
specific or minimum term and that the employment FLIR offers you is terminable
at will. This means that our employment relationship is voluntary and based on
mutual consent. You may resign your employment, and FLIR likewise may terminate
your employment, at any time, for any reason, with or without cause or notice.
Any prior oral or written representations to the contrary are void, and our
at-will relationship may not be modified except by a formal written employment
contract signed by the Company’s CEO or the applicable policies as determined by
the Compensation Committee.


This employment offer is also contingent upon your successful completion of the
following:


A pre-employment background screening: The screening will be conducted by
HireRight which researches your background information at our request. Our
objective is to complete this process quickly. If you haven't already, you will
receive an email from HireRight with instructions to log-on and enter your
information into their secure website database. If a HireRight associate
contacts you for additional information during the verification process, please
return their call or email promptly.




soniagalindoofferlett_image2.jpg [soniagalindoofferlett_image2.jpg]

--------------------------------------------------------------------------------

soniagalindoofferlett_image1.jpg [soniagalindoofferlett_image1.jpg]


A pre-employment drug test: The drug test must be completed within 1 week of
accepting this offer. Failure to pass or refusal to take a drug test will result
in the withdrawal of our employment offer. You will receive an email from
HireRight with instructions on completing this process.


I-9 and confirmation of employment eligibility: In compliance with the
Immigration Reform and Control Act of 1986, FLIR is required to verify the
identity and work authorization of each employee hired to work in the United
States. To aid you in complying with this requirement, we have enclosed a list
of the legally acceptable documents you can select from to establish your
identity and work authorization. Please bring the appropriate documents with you
on your first day of employment. Please be aware that FLIR Systems, Inc. also
participates in the United States Department of Homeland Security’s E-Verify
program. Under this program, FLIR will provide the Social Security
Administration and, if necessary, the Department of Homeland Security,
information from each new employee’s form I-9 to confirm work authorization.


Signing the FLIR Confidentiality and Proprietary Rights Agreement: Among other
things, the agreement requires nondisclosure of Company confidential information
and documents the ownership of prior inventions. FLIR requires that all
employees sign this document prior to commencement of employment. Once accepted,
we will send it to you to sign and return on or before your first day of
employment.


Completing the enclosed U.S. Person Verification Form: FLIR requires that all
employees complete this document prior to commencement of employment. Please
complete the form, attach the required backup, scan and email to
verification@flir.com at your earliest opportunity.


You may confirm your acceptance of this offer by signing this letter where
indicated and returning it to me. Your response is appreciated no later than
June 7, 2019. If you have any question or concerns with this offer, please don’t
hesitate to call me at +1 610 393 6198. Your start date is anticipated to be
July 15, 2019.


Congratulations, Sonia. Our talks with you have left us excited about the
prospects of you becoming a member of the FLIR team. We believe that we will
offer you a challenging opportunity and know that you will be committed to
contributing to the continued success of FLIR.


Once again, we are pleased to welcome you aboard and look forward to seeing you
on your first day.


Sincerely,


/s/ Tony Buffum
Tony Buffum
Sr. VP, CHRO


I accept FLIR’s offer of employment under the terms outlined in this letter.


/s/ Sonia Galindo                    June 6, 2019
___________________________________        _______________________
Sonia Galindo                         Date


soniagalindoofferlett_image2.jpg [soniagalindoofferlett_image2.jpg]